Citation Nr: 1606196	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUE

Entitlement to the payment of retroactive educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) prior to February 12, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from April 1983 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran enrolled in an On the Job Training (OTJ) for Loan Assistant program from August 12, 2012 to August 10, 2013.

2.  On January 16, 2014, a VA Form 22-1999, Request for Change of Program or Place of Training, for the period of education from August 12, 2012, to August 10, 2013, was received and accepted as an informal claim.

3.  On February 12, 2014, a formal claim was received in which the Veteran relinquished benefits under Chapter 30 to receive Chapter 33 benefits under the Post 9-11 GI Bill. 


CONCLUSION OF LAW

The requirements for payment of educational assistance benefits under Chapter 33, Title 38, United States Code, from January 16, 2013, but no earlier, are met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.1029(b)(2), 21.7131(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.


Retroactive Benefits

The Veteran contends that he is entitled to retroactive payment of Chapter 33 educational assistance benefits because he was not initially notified of his ability to utilize the education benefits remaining from his Montgomery GI Bill benefits; thus, an initial application was not submitted by him until the designated program could be developed and the actual approval was granted for his application.  

The record shows that the Veteran was previously granted entitled to Chapter 30 education benefits and was enrolled into an OJT for Loan Assistant program from August 12, 2012 to August 10, 2013.  On January 16, 2014, VA received a VA Form 22-1999, Request for Change of Program or Place of Training, for the period of August 12, 2012, to August 10, 2013.  In a February 2014 letter, the RO informed the Veteran that his VA Form 22-1999, Request for Change of Program or Place of Training, was accepted by the RO as an informal claim.  The Veteran was provided an application for education benefits to complete in order to formalize his claim.  

Thereafter, on February 12, 2014, VA received the formal completed application from the Veteran requesting eligibility for Chapter 33 education benefits in lieu of Chapter 30 benefits.  In February 2014, VA awarded Chapter 33 benefits.  The Veteran was notified that VA was unable to pay for a portion of his enrollment.  He was advised that VA cannot pay for training which occurred more than one year before the receipt of the claim.  In this case, the RO indicated that since the claim was received on February 12, 2014, his education benefits could not extend back retroactively to the beginning of the enrollment on August 12, 2012, but rather could be paid only from February 12, 2013, one year before the date of the receipt of the claim.

When an eligible veteran or service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a)(1)(i) (A) through (D) (2014).  For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed (other than previously described), the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b) (1) through (3) (2015).

As noted, the informal claim was received January 16, 2014, and a formal claim was then received within one year, on February 12, 2014.  Accordingly, one year before the date of the claim is January 16, 2013 which is slightly earlier that the effective date assigned by the RO of February 12, 2013 (one year before the date of receipt of the formal application).  In accepting the date of receipt of the informal claim, the commencing date of the award of educational assistance cannot be earlier than January 16, 2013.  38 C.F.R. § 21.7131(a).  The record does not contain any other earlier documentation that could be reasonably construed as an informal claim.  See 38 C.F.R. § 21.1029(b).  

Therefore, the Veteran's application for retroactive education benefits pursuant to Chapter 33, Title 38, United States Code, for enrollment in an OTJ program for Loan Assistant from August 12, 2012 to January 15, 2013, occurred prior to his period of eligibility, which did not begin until February 16, 2013.  Thus, an earlier effective date for the retroactive benefits of January 16, 2013 is warranted.  As such, the Chapter 33 benefits should commence as of that date, and not as of February 12, 2013.  

The Board recognizes that the Veteran believes that his entire enrollment should be paid under the Chapter 33 program and that he was not initially notified of his ability to utilize the education benefits remaining from his Montgomery GI Bill benefits.  However, VA does not have the duty to provide personal notice of potential eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see also Lyman v. Brown, 5 Vet. App. 194 (1993).  Despite the Veteran's request, the Board lacks the legal authority to award benefits outside the scope of the law, and has no authority to grant claims on an equitable basis.  See 38 U.S.C.A. § 7104; (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.")  Thus, entitlement to the payment of retroactive educational assistance benefits under Chapter 33 prior to October 12, 2013, is warranted to the extent that retroactive effective date of January 16, 2013 is for application. 



ORDER

Entitlement to the payment of retroactive educational assistance benefits under Chapter 33, as of January 16, 2013, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


